

114 S17 IS: To repeal the provision of law that provides automatic pay adjustments for Members of Congress.
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 17IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Vitter (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo repeal the provision of law that provides automatic pay adjustments for Members of Congress.1.Elimination of automatic pay
			 adjustments for Members of Congress(a)In
			 generalParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 4501) is repealed.(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—(1)by striking
			 (a)(1) and inserting (a);(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3),
			 respectively;
			 and(3)by striking
			 as adjusted by paragraph (2) of this subsection and inserting
			 adjusted as provided by law.(c)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on February 1, 2017.